               Case 19-10702-MFW               Doc 196        Filed 05/06/19        Page 1 of 15



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

_________________________________________
                                          )
In re:                                    )                            Chapter 11
                                          )
SOUTHCROSS ENERGY PARTNERS, L.P.,         )                            Case No. 19-10702 (MFW)
et al.,                                   )
                                          )                            Jointly Administered
            Debtors.1                     )
_________________________________________ )

              NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED FOR
                 HEARING ON MAY 7, 2019 AT 11:00 A.M. (EASTERN TIME)

RESOLVED/ADJOURNED MATTERS

1.       Motion of Debtors for Entry of an Order (I) Waiving the Requirements to File Equity
         Lists and to Provide Notice to Equity Security Holders and (II) Authorizing Debtors to
         File a Consolidated List of Debtors’ 20 Largest Unsecured Creditors (D.I. 5; Filed
         4/1/19).

         Objection Deadline: April 17, 2019 at 4:00 p.m. (ET).

         Repsonses Received: Informal comments from the U.S. Trustee.

         Related Pleadings:

         a)      Interim Order Waiving the Requirements to Provide Notice to Equity Security
                 Holders; and Final Order (A) Waiving the Requirement to File Equity Lists and
                 (B) Authorizing Debtors to File a Consolidated List of Debtors’ 20 Largest
                 Unsecured Creditors (D.I. 73, Entered 4/3/19); and

1
 The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of their respective
Employer Identification Numbers, are as follows: Southcross Energy Partners, L.P. (5230); Southcross Energy
Partners GP, LLC (5141); Southcross Energy Finance Corp. (2225); Southcross Energy Operating, LLC (9605);
Southcross Energy GP LLC (4246); Southcross Energy LP LLC (4304); Southcross Gathering Ltd. (7233);
Southcross CCNG Gathering Ltd. (9553); Southcross CCNG Transmission Ltd. (4531); Southcross Marketing
Company Ltd. (3313); Southcross NGL Pipeline Ltd. (3214); Southcross Midstream Services, L.P. (5932);
Southcross Mississippi Industrial Gas Sales, L.P. (7519); Southcross Mississippi Pipeline, L.P. (7499); Southcross
Gulf Coast Transmission Ltd. (0546); Southcross Mississippi Gathering, L.P. (2994); Southcross Delta Pipeline
LLC (6804); Southcross Alabama Pipeline LLC (7180); Southcross Nueces Pipelines LLC (7034); Southcross
Processing LLC (0672); FL Rich Gas Services GP, LLC (5172); FL Rich Gas Services, LP (0219); FL Rich Gas
Utility GP, LLC (3280); FL Rich Gas Utility, LP (3644); Southcross Transmission, LP (6432); T2 EF Cogeneration
Holdings LLC (0613); and T2 EF Cogeneration LLC (4976). The debtors’ mailing address is 1717 Main Street,
Suite 5300, Dallas, TX 75201.
2
         Amended items appear in bold.
          Case 19-10702-MFW         Doc 196       Filed 05/06/19   Page 2 of 15




     b)     Amended Final Order (A) Waiving the Requirement to File Equity Lists and (B)
            Authorizing Debtors to File a Consolidated List of Debtors’ 20 Largest Unsecured
            Creditors (D.I. 149, Entered 4/24/19).

     Status: A final order has been signed. No hearing is necessary.

2.   Motion of Debtors for Entry of Interim and Final Orders (I) Prohibiting Utilities from
     Altering, Refusing, and Discontinuing Service, (II) Deeming Utilities Adequately
     Assured of Future Performance, and (III) Establishing Procedures for Determining
     Requests for Additional Adequate Assurance (D.I. 6; Filed 4/1/19).

     Objection Deadline: April 16, 2019 at 4:00 p.m. (ET).

     Related Pleadings:

     a)     Interim Order (I) Prohibiting Utilities from Altering, Refusing, and Discontinuing
            Service, (II) Deeming Utilities Adequately Assured of Future Performance, and
            (III) Establishing Procedures for Determining Requests for Additional Adequate
            Assurance (D.I. 51, Entered 4/2/19); and

     b)     Final Order (I) Prohibiting Utilities from Altering, Refusing, and Discontinuing
            Service, (II) Deeming Utilities Adequately Assured of Future Performance, and
            (III) Establishing Procedures for Determining Requests for Additional Adequate
            Assurance (D.I. 142, Entered 4/23/19).

     Status: A final order has been signed. No hearing is necessary.

3.   Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) Debtors to
     Continue and Renew Their Liability, Property, Casualty, and Other Insurance Programs
     and Honor All Obligations in Respect Thereof and (II) Financial Institutions to Honor
     and Process Related Checks and Transfers (D.I. 7; Filed 4/1/19).

     Objection Deadline: April 16, 2019 at 4:00 p.m. (ET).

     Related Pleadings:

     a)     Interim Order Authorizing (I) Debtors to Continue and Renew Their Liability,
            Property, Casualty, and Other Insurance Programs and Honor All Obligations in
            Respect Thereof and (II) Financial Institutions to Honor and Process Related
            Checks and Transfers (D.I. 52, Entered 4/2/19); and

     b)     Final Order Authorizing (I) Debtors to Continue and Renew Their Liability,
            Property, Casualty, and Other Insurance Programs and Honor All Obligations in
            Respect Thereof and (II) Financial Institutions to Honor and Process Related
            Checks and Transfers (D.I. 138, Entered 4/23/19).



                                            -2-
          Case 19-10702-MFW         Doc 196       Filed 05/06/19   Page 3 of 15




     Status: A final order has been signed. No hearing is necessary.

4.   Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) Debtors to Pay
     Certain Prepetition Taxes, Governmental Assessments, and Fees and (II) Financial
     Institutions to Honor and Process Related Checks and Transfers (D.I. 8; Filed 4/1/19).

     Objection Deadline: April 16, 2019 at 4:00 p.m. (ET).

     Related Pleadings:

     a)     Interim Order Authorizing (I) Debtors to Pay Certain Prepetition Taxes,
            Governmental Assessments, and Fees and (II) Financial Institutions to Honor and
            Process Related Checks and Transfers (D.I. 53, Entered 4/2/19); and

     b)     Final Order Authorizing (I) Debtors to Pay Certain Prepetition Taxes,
            Governmental Assessments, and Fees and (II) Financial Institutions to Honor and
            Process Related Checks and Transfers (D.I. 137, Entered 4/23/19).

     Status: A final order has been signed. No hearing is necessary.

5.   Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) Debtors to (A)
     Pay Prepetition Employee Obligations and (B) Maintain Employee Benefits Programs
     and Pay Related Administrative Obligations, (II) Current and Former Employees to
     Proceed with Outstanding Workers’ Compensation Claims, and (III) Financial
     Institutions to Honor and Process Related Checks and Transfers (D.I. 9; Filed 4/1/19).

     Objection Deadline: April 16, 2019 at 4:00 p.m. (ET), extended to April 22, 2019 at 4:00
     p.m. (ET) for the Office of United States Trustee for the District of Delaware (the “U.S.
     Trustee”).

     Responses Received: Informal comments from the U.S. Trustee.

     Related Pleadings:

     a)     Interim Order Authorizing (I) Debtors to (A) Pay Prepetition Employee
            Obligations and (B) Maintain Employee Benefits Programs and Pay Related
            Administrative Obligations, (II) Current and Former Employees to Proceed with
            Outstanding Workers’ Compensation Claims, and (III) Financial Institutions to
            Honor and Process Related Checks and Transfers (D.I. 54, Entered 4/2/19);

     b)     Supplemental Declaration of Michael B. Howe in Support of Motion of Debtors
            for Entry of Interim and Final Orders Authorizing (I) Debtors to (A) Pay
            Prepetition Employee Obligations and (B) Maintain Employee Benefits Programs
            and Pay Related Administrative Obligations, (II) Current and Former Employees
            to Proceed with Outstanding Workers’ Compensation Claims, and (III) Financial



                                            -3-
          Case 19-10702-MFW          Doc 196      Filed 05/06/19   Page 4 of 15



            Institutions to Honor and Process Related Checks and Transfers (D.I. 100, Filed
            4/16/19); and

     c)     Final Order Authorizing (I) Debtors to (A) Pay Prepetition Employee Obligations
            and (B) Maintain Employee Benefits Programs and Pay Related Administrative
            Obligations, (II) Current and Former Employees to Proceed with Outstanding
            Workers’ Compensation Claims, and (III) Financial Institutions to Honor and
            Process Related Checks and Transfers (D.I. 141, Entered 4/23/19).

     Status: A final order has been signed. No hearing is necessary.

6.   Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) Debtors to Pay
     Prepetition Trade Claims in the Ordinary Course of Business, and (II) Financial
     Institutions to Honor and Process Related Checks and Transfers (D.I. 10; Filed 4/1/19).

     Objection Deadline: April 16, 2019 at 4:00 p.m. (ET).

     Responses Received:

     a)     Objection of Caterpillar Financial Corporation to Motion of Debtors for Entry of
            Interim and Final Orders Authorizing (I) Debtors to Pay Prepetition Trade Claims
            in the Ordinary Course of Business, and (II) Financial Institutions to Honor and
            Process Related Checks and Transfers (D.I. 102, Filed 4/16/19); and

     b)     Notice of Withdrawal of Docket Number 101 and 102 (D.I. 156, Filed 4/26/19).

     Related Pleadings:

     a)     Interim Order Authorizing (I) Debtors to Pay Prepetition Trade Claims in the
            Ordinary Course of Business, and (II) Financial Institutions to Honor and Process
            Related Checks and Transfers (D.I. 55, Entered 4/2/19); and

     b)     Final Order Authorizing (I) Debtors to Pay Prepetition Trade Claims in the
            Ordinary Course of Business, and (II) Financial Institutions to Honor and Process
            Related Checks and Transfers (D.I. 164, Entered 4/29/19).

     Status: A final order has been signed. No hearing is necessary.

7.   Motion of Debtors for Entry of Interim and Final Orders (I) Granting Administrative
     Expense Status to Debtors’ Undisputed Obligations to Vendors Arising from the Post-
     Petition Delivery of Goods Ordered Prepetition, (II) Authorizing Debtors to Pay Those
     Obligations in the Ordinary Course of Business, (III) Authorizing Debtors to Return
     Goods, and (IV) Authorizing Financial Institutions to Honor and Process Related Checks
     and Transfers (D.I. 11; Filed 4/1/19).

     Objection Deadline: April 16, 2019 at 4:00 p.m. (ET).



                                            -4-
          Case 19-10702-MFW         Doc 196       Filed 05/06/19   Page 5 of 15




     Related Pleadings:

     a)     Interim Order (I) Granting Administrative Expense Status to Debtors’ Undisputed
            Obligations to Vendors Arising from the Post-Petition Delivery of Goods Ordered
            Prepetition, (II) Authorizing Debtors to Pay Those Obligations in the Ordinary
            Course of Business, (III) Authorizing Debtors to Return Goods, and (IV)
            Authorizing Financial Institutions to Honor and Process Related Checks and
            Transfers (D.I. 56, Entered 4/2/19); and

     b)     Final Order (I) Granting Administrative Expense Status to Debtors’ Undisputed
            Obligations to Vendors Arising from the Post-Petition Delivery of Goods Ordered
            Prepetition, (II) Authorizing Debtors to Pay Those Obligations in the Ordinary
            Course of Business, (III) Authorizing Debtors to Return Goods, and (IV)
            Authorizing Financial Institutions to Honor and Process Related Checks and
            Transfers (D.I. 139, Entered 4/23/19).

     Status: A final order has been signed. No hearing is necessary.

8.   Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) Debtors to Pay
     Certain Prepetition Claims of Gas Vendors and Other Lien Claimants and (II) Financial
     Institutions to Honor and Process Related Checks and Transfers (D.I. 12; Filed 4/1/19).

     Objection Deadline: April 16, 2019 at 4:00 p.m. (ET).

     Related Pleadings:

     a)     Interim Order Authorizing (I) Debtors to Pay Certain Prepetition Claims of Gas
            Vendors and Other Lien Claimants and (II) Financial Institutions to Honor and
            Process Related Checks and Transfers (D.I. 57, Entered 4/2/19); and

     b)     Final Order Authorizing (I) Debtors to Pay Certain Prepetition Claims of Gas
            Vendors and Other Lien Claimants and (II) Financial Institutions to Honor and
            Process Related Checks and Transfers (D.I. 140, Entered 4/23/19).

     Status: A final order has been signed. No hearing is necessary.

9.   Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) Debtors to
     Continue to Maintain Existing Cash Management System, Bank Accounts, and Business
     Forms and (II) Financial Institutions to Honor and Process Related Checks and Transfers
     (D.I. 13; Filed 4/1/19).

     Objection Deadline: April 16, 2019 at 4:00 p.m. (ET).

     Responses Received: Informal comments from the U.S. Trustee and J.P. Morgan Chase
     Bank, N.A.



                                            -5-
           Case 19-10702-MFW          Doc 196      Filed 05/06/19   Page 6 of 15




      Related Pleadings:

      a)     Interim Order Authorizing (I) Debtors to Continue to Maintain Existing Cash
             Management System, Bank Accounts, and Business Forms and (II) Financial
             Institutions to Honor and Process Related Checks and Transfers (D.I. 58, Entered
             4/2/19); and

      b)     Final Order Authorizing (I) Debtors to Continue to Maintain Existing Cash
             Management System, Bank Accounts, and Business Forms and (II) Financial
             Institutions to Honor and Process Related Checks and Transfers (D.I. 136,
             Entered 4/23/19).

      Status: A final order has been signed. No hearing is necessary.

10.   Debtors’ Application for Entry of an Order Under 11 U.S.C. §§ 327(a), 328(a), and
      1107(b), Fed. R. Bankr. P. 2014 and 2016, and Del. Bankr. L.R. 2014-1 and 2016-1,
      Authorizing Retention and Employment of Morris, Nichols, Arsht & Tunnell LLP as
      Delaware Bankruptcy Co-Counsel for the Debtors, Nunc Pro Tunc to the Petition Date
      (D.I. 105, Filed 4/16/19).

      Objection Deadline: April 30, 2019 at 4:00 p.m. (ET), extended to May 2, 2019 at 4:00
      p.m. (ET) for the U.S. Trustee.

      Responses Received: Informal comments from the U.S. Trustee.

      Related Pleadings:

      a)     Certificate of Counsel Regarding Debtors’ Application for Entry of an Order
             Under 11 U.S.C. §§ 327(a), 328(a), and 1107(b), Fed. R. Bankr. P. 2014 and
             2016, and Del. Bankr. L.R. 2014-1 and 2016-1, Authorizing Retention and
             Employment of Morris, Nichols, Arsht & Tunnell LLP as Delaware Bankruptcy
             Co-Counsel for the Debtors, Nunc Pro Tunc to the Petition Date (D.I. 172, Filed
             5/2/19); and

      b)     Order Granting Debtors’ Application for Entry of an Order Under 11 U.S.C.
             §§ 327(a), 328(a), and 1107(b), Fed. R. Bankr. P. 2014 and 2016, and Del. Bankr.
             L.R. 2014-1 and 2016-1, Authorizing Retention and Employment of Morris,
             Nichols, Arsht & Tunnell LLP as Delaware Bankruptcy Co-Counsel for the
             Debtors, Nunc Pro Tunc to the Petition Date (D.I. 183, Entered 5/3/19).

      Status: An order has been signed. No hearing is necessary.




                                             -6-
           Case 19-10702-MFW         Doc 196       Filed 05/06/19   Page 7 of 15



11.   Application of the Debtors for Authority to (I) Employ and Retain
      PricewaterhouseCoopers LLP as Tax Services Provider for the Debtors Nunc Pro Tunc to
      the Petition Date and (II) Waive Certain Information Disclosure Requirements (D.I. 106,
      Filed 4/16/19).

      Objection Deadline: April 30, 2019 at 4:00 p.m. (ET), extended to May 2, 2019 at 4:00
      p.m. (ET) for the U.S. Trustee.

      Responses Received: Informal comments from the U.S. Trustee.

      Related Pleadings:

      a)     Certificate of Counsel Regarding Application of the Debtors for Authority to (I)
             Employ and Retain PricewaterhouseCoopers LLP as Tax Services Provider for
             the Debtors Nunc Pro Tunc to the Petition Date and (II) Waive Certain
             Information Disclosure Requirements (D.I. 173, Filed 5/2/19); and

      b)     Order Approving Application of the Debtors for Authority to (I) Employ and
             Retain PricewaterhouseCoopers LLP as Tax Services Provider for the Debtors
             Nunc Pro Tunc to the Petition Date and (II) Waive Certain Information Disclosure
             Requirements (D.I. 106, Entered 5/3/19).

      Status: An order has been signed. No hearing is necessary.

12.   Application of Debtors for Authority to Employ and Retain Davis Polk & Wardwell LLP
      as Attorneys for the Debtors Nunc Pro Tunc to the Petition Date (D.I. 110, Filed
      4/16/19).

      Objection Deadline: April 30, 2019 at 4:00 p.m. (ET), extended to May 2, 2019 at 4:00
      p.m. (ET) for the U.S. Trustee.

      Responses Received: Informal comments from the U.S. Trustee.

      Related Pleadings:

      a)     Certificate of Counsel Regarding Application of Debtors for Authority to Employ
             and Retain Davis Polk & Wardwell LLP as Attorneys for the Debtors Nunc Pro
             Tunc to the Petition Date (D.I. 174, Filed 5/2/19); and

      b)     Order Approving Application of Debtors for Authority to Employ and Retain
             Davis Polk & Wardwell LLP as Attorneys for the Debtors Nunc Pro Tunc to the
             Petition Date (D.I. 184, Entered 5/3/19).

      Status: An order has been signed. No hearing is necessary.




                                             -7-
           Case 19-10702-MFW         Doc 196       Filed 05/06/19   Page 8 of 15



13.   Motion to File Under Seal Portions of the Creditor Matrix Containing Certain Individual
      Creditor Information (D.I. 147, Filed 4/23/19).

      Objection Deadline: April 30, 2019 at 4:00 p.m. (ET), extended to June 5, 2019 at 4:00
      p.m. (ET) for the U.S. Trustee.

      Status: This matter has been adjourned to the omnibus hearing scheduled for June 12,
      2019 at 11:30 a.m. (ET).

14.   Motion of Debtors for Extension of Time to File (I) Schedules of Assets and Liabilities,
      (II) Schedules of Current Income and Expenditures, (III) Schedules of Executory
      Contracts and Unexpired Leases, and (IV) Statements of Financial Affairs (D.I. 148,
      Filed 4/23/19).

      Objection Deadline: April 30, 2019 at 4:00 p.m. (ET).

      Responses Received: None.

      Related Pleadings:

      a)     Certificate of No Objection Regarding Motion of Debtors for Extension of Time
             to File (I) Schedules of Assets and Liabilities, (II) Schedules of Current Income
             and Expenditures, (III) Schedules of Executory Contracts and Unexpired Leases,
             and (IV) Statements of Financial Affairs (D.I. 171, Filed 5/2/19); and

      b)     Order Extending Time to File (I) Schedules of Assets and Liabilities, (II)
             Schedules of Current Income and Expenditures, (III) Schedules of Executory
             Contracts and Unexpired Leases, and (IV) Statements of Financial Affairs (D.I.
             182, Entered 5/3/19).

      Status: An order has been signed. No hearing is necessary.

MATTERS UNDER CERTIFICATION

15.   Application of the Debtors for Authority to (I) Employ and Retain Evercore Group
      L.L.C. as Investment Banker for the Debtors Nunc Pro Tunc to the Petition Date and (II)
      Waive Certain Information Disclosure Requirements (D.I. 107, Filed 4/16/19).

      Objection Deadline: April 30, 2019 at 4:00 p.m. (ET), extended to May 3, 2019 at 12:00
      p.m. (ET) for the U.S. Trustee.

      Responses Received: Informal comments from the U.S. Trustee.

      Related Pleadings:

      a)     Supplemental Declaration of Stephen Hannan in Support of the Application of the
             Debtors for Authority to (I) Employ and Retain Evercore Group L.L.C. as


                                             -8-
           Case 19-10702-MFW        Doc 196       Filed 05/06/19   Page 9 of 15



             Investment Banker for the Debtors Nunc Pro Tunc to the Petition Date and (II)
             Waive Certain Information Disclosure Requirements (D.I. 186, Filed 5/3/19);

      b)     Certificate of Counsel Regarding Application of the Debtors for Authority to (I)
             Employ and Retain Evercore Group L.L.C. as Investment Banker for the Debtors
             Nunc Pro Tunc to the Petition Date and (II) Waive Certain Information Disclosure
             Requirements (D.I. 187, Filed 5/3/19); and

      c)     Order Approving Application of Debtors for Authority to (I) Employ and
             Retain Evercore Group L.L.C. as Investment Banker for the Debtors Nunc
             Pro Tunc to the Petition Date and (II) Waive Certain Information Disclosure
             Requirements (D.I. 192, Entered 5/6/19).

      Status: An order has been signed. No hearing is necessary.

16.   Application of Debtors for Authority to (I) Employ and Retain Alvarez & Marsal North
      America, LLC as Financial Advisor for the Debtors Nunc Pro Tunc to the Petition Date
      and (II) Waive Certain Information Disclosure Requirements (D.I. 108, Filed 4/16/19).

      Objection Deadline: April 30, 2019 at 4:00 p.m. (ET), extended to May 2, 2019 at 4:00
      p.m. (ET) for the U.S. Trustee.

      Responses Received: Informal comments from the U.S. Trustee.

      Related Pleadings:

      a)     Supplemental Declaration of Ed Mosley in Support of the Application of Debtors
             for Authority to (I) Employ and Retain Alvarez & Marsal North America, LLC as
             Financial Advisor for the Debtors Nunc Pro Tunc to the Petition Date and (II)
             Waive Certain Information Disclosure Requirements (D.I. 175, Filed 5/2/19);

      b)     Certificate of Counsel Regarding Application of Debtors for Authority to (I)
             Employ and Retain Alvarez & Marsal North America, LLC as Financial Advisor
             for the Debtors Nunc Pro Tunc to the Petition Date and (II) Waive Certain
             Information Disclosure Requirements (D.I. 176, Filed 5/2/19); and

      c)     Order Approving Application of Debtors for Authority to (I) Employ and
             Retain Alvarez & Marsal North America, LLC as Financial Advisor for the
             Debtors Nunc Pro Tunc to the Petition Date and (II) Waive Certain
             Information Disclosure Requirements (D.I. 193, Entered 5/6/19).

      Status: An order has been signed. No hearing is necessary.




                                            -9-
           Case 19-10702-MFW        Doc 196        Filed 05/06/19   Page 10 of 15



17.   Debtors’ Motion for Approval of Procedures for (I) the Sale of De Minimis Assets Free
      and Clear of Liens, Claims, Interests, and Encumbrances and (II) the Abandonment of
      Certain of the Debtors’ Property (D.I. 109, Filed 4/16/19).

      Objection Deadline: April 30, 2019 at 4:00 p.m. (ET), extended to May 2, 2019 at 4:00
      p.m. (ET) for the U.S. Trustee.

      Responses Received: Informal comments from the U.S. Trustee.

      Related Pleadings:

      a)     Certificate of Counsel Regarding Debtors’ Motion for Approval of Procedures for
             (I) the Sale of De Minimis Assets Free and Clear of Liens, Claims, Interests, and
             Encumbrances, and (II) the Abandonment of Certain of the Debtors’ Property
             (D.I. 177, Filed 5/2/19); and

      b)     Order Approving Procedures for (I) the Sale of De Minimis Assets Free and
             Clear of Liens, Claims, Interests, and Encumbrances, and (II) the
             Abandonment of Certain of the Debtors’ Property (D.I. 190, Entered 5/6/19).

      Status: An order has been signed. No hearing is necessary.

18.   Motion of Debtors for Entry of an Order Approving Procedures for the Retention and
      Compensation of Ordinary Course Professionals Nunc Pro Tunc to the Petition Date (D.I.
      111, Filed 4/16/19).

      Objection Deadline: April 30, 2019 at 4:00 p.m. (ET), extended to May 2, 2019 at 4:00
      p.m. (ET) for the U.S. Trustee.

      Responses Received: Informal comments from the U.S. Trustee.

      Related Pleadings:

      a)     Certificate of Counsel Regarding Motion of Debtors for Entry of an Order
             Approving Procedures for the Retention and Compensation of Ordinary Course
             Professionals Nunc Pro Tunc to the Petition Date (D.I. 180, Filed 5/2/19); and

      b)     Order Approving Procedures for the Retention and Compensation of
             Ordinary Course Professionals Nunc Pro Tunc to the Petition Date (D.I. 194,
             Entered 5/6/19).

      Status: An order has been signed. No hearing is necessary.




                                            -10-
           Case 19-10702-MFW        Doc 196        Filed 05/06/19   Page 11 of 15



19.   Motion of Debtors for Entry of an Order Establishing Procedures for Interim
      Compensation and Reimbursement of Expenses for Retained Professionals (D.I. 112,
      Filed 4/16/19).

      Objection Deadline: April 30, 2019 at 4:00 p.m. (ET), extended to May 2, 2019 at 4:00
      p.m. (ET) for the U.S. Trustee.

      Responses Received: Informal comments from the U.S. Trustee.

      Related Pleadings:

      a)     Certificate of Counsel Regarding Motion of Debtors for Entry of an Order
             Establishing Procedures for Interim Compensation and Reimbursement of
             Expenses for Retained Professionals (D.I. 178, Filed 5/2/18); and

      b)     Order Establishing Procedures for Interim Compensation and
             Reimbursement of Expenses for Retained Professionals (D.I. 191, Entered
             5/6/19).

      Status: An order has been signed. No hearing is necessary.

MATTERS GOING FORWARD

20.   Motion of Debtors for Entry of Interim and Final Orders, Pursuant to 11 U.S.C. §§ 105,
      361, 362, 363, 364, 503, 506, and 507, (I) Authorizing the Debtors to Obtain Senior
      Secured Superpriority Post-Petition Financing, (II) Granting Liens and Superpriority
      Administrative Expense Claims, (III) Authorizing the Use of Cash Collateral, (IV)
      Granting Adequate Protection, (V) Modifying the Automatic Stay, (VI) Scheduling Final
      Hearing, and (VII) Granting Related Relief (D.I. 14, Filed 4/1/19).

      Objection Deadline: April 16, 2019 at 4:00 p.m. (ET).

      Responses Received:

      a)     The County of Calhoun Central Appraisal District, Texas, and the County of
             Wharton, Texas’ Objection To Debtors’ Interim Order, Pursuant to 11 U.S.C. §§
             105, 361, 362, 363, 364, 503, 506, and 507, (I) Authorizing the Debtors to Obtain
             Senior Secured Superpriority Post-Petition Financing, (II) Granting Liens and
             Superpriority Administrative Expense Claims, (III) Authorizing the Use of Cash
             Collateral, (IV) Granting Adequate Protection, (V) Modifying the Automatic
             Stay, (VI) Scheduling Final Hearing, and (VII) Granting Related Relief (D.I. 89,
             Filed 4/8/19);

               i.   Withdrawal of the County of Calhoun Central Appraisal District, Texas,
                    and the County of Wharton, Texas’ Objection To Debtors’ Interim Order,
                    Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, 506, and 507, (I)
                    Authorizing the Debtors to Obtain Senior Secured Superpriority Post-


                                            -11-
      Case 19-10702-MFW         Doc 196        Filed 05/06/19   Page 12 of 15



                Petition Financing, (II) Granting Liens and Superpriority Administrative
                Expense Claims, (III) Authorizing the Use of Cash Collateral, (IV)
                Granting Adequate Protection, (V) Modifying the Automatic Stay, (VI)
                Scheduling Final Hearing, and (VII) Granting Related Relief (D.I. 165,
                Filed 4/30/19);

b)      Objection of Caterpillar Financial Services Corporation to Motion of Debtors for
        Entry of Interim and Final Orders, Pursuant to 11 U.S.C. §§ 105, 361, 362, 363,
        364, 503, 506, and 507, (I) Authorizing the Debtors to Obtain Senior Secured
        Superpriority Post-Petition Financing, (II) Granting Liens and Superpriority
        Administrative Expense Claims, (III) Authorizing the Use of Cash Collateral, (IV)
        Granting Adequate Protection, (V) Modifying the Automatic Stay, (VI)
        Scheduling Final Hearing, and (VII) Granting Related Relief (D.I. 101, Filed
        4/16/19);

           i.   Notice of Withdrawal of Docket Numbers 101 and 102 (D.I. 156);

     c) Informal comments from certain local governmental entities that are (a)
        authorized by the State of Texas to assess and collect taxes and (b) represented by
        either the law firms of Linebarger Goggan Blair & Sampson, LLP or McCreary,
        Veselka, Bragg & Allen, P.C.;

     d) Informal comments from Vinson & Elkins LLP, counsel to Wells Fargo Bank,
        N.A., the administrative agent under Southcross’s prepetition secured revolving
        credit facility; and

     e) Informal comments from Willkie Farr & Gallagher LLP, counsel to the post-
        petition lenders and an ad hoc group of prepetition lenders.

Related Pleadings:

a)      Notice of Hearing Regarding Motion of Debtors for Entry of Interim and Final
        Orders, Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, 506, and 507, (I)
        Authorizing the Debtors to Obtain Senior Secured Superpriority Post-Petition
        Financing, (II) Granting Liens and Superpriority Administrative Expense Claims,
        (III) Authorizing the Use of Cash Collateral, (IV) Granting Adequate Protection,
        (V) Modifying the Automatic Stay, (VI) Scheduling Final Hearing, and (VII)
        Granting Related Relief (D.I. 69, Filed 4/2/19); and

b)      Interim Order, Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, 506, and
        507, (I) Authorizing the Debtors to Obtain Senior Secured Superpriority Post-
        Petition Financing, (II) Granting Liens and Superpriority Administrative Expense
        Claims, (III) Authorizing the Use of Cash Collateral, (IV) Granting Adequate
        Protection, (V) Modifying the Automatic Stay, (VI) Scheduling Final Hearing,
        and (VII) Granting Related Relief (D.I. 59, Entered 4/2/19).




                                        -12-
           Case 19-10702-MFW        Doc 196        Filed 05/06/19   Page 13 of 15



      Status: The Debtors have resolved all informal comments to the order. This matter is
      going forward on an uncontested basis.

21.   Motion of Ivy Gonzalez, on Behalf of M.R. Gonzalez, M.N. Gonzalez, Minor Children,
      the Estate of Jesus Gonzalez, Jr., Amy Gonzalez, Jesus Gonzalez, Sr., and Rene Elizondo
      for Relief from the Automatic Stay Pursuant to Section 362(d) of the Bankruptcy Code
      (D.I. 113, Filed 4/18/19).

      Objection Deadline: April 30, 2019 at 4:00 p.m. (ET).

      Responses Received:

      a)     Debtors’ Limited Objection to Motions for Relief from Automatic Stay Pursuant
             to Section 362(d) of the Bankruptcy Code [D.I. 113 & 116] (D.I. 166, Filed
             4/30/19).

      Related Pleadings:

      a)     Order Granting Motion to Set Expedited Hearing Date and Shorten Notice Period
             with Respect to Motion of Ivy Gonzalez, on Behalf of M.R. Gonzalez, M.N.
             Gonzalez, Minor Children, the Estate of Jesus Gonzalez, Jr., Amy Gonzalez,
             Jesus Gonzalez, Sr., and Rene Elizondo for Relief from the Automatic Stay
             Pursuant to Section 362(d) of the Bankruptcy Code (D.I. 133, Entered 4/22/19);

      b)     Notice of Hearing and Objection Deadline Regarding Motion of Ivy Gonzalez, on
             Behalf of M.R. Gonzalez, M.N. Gonzalez, Minor Children, the Estate of Jesus
             Gonzalez, Jr., Amy Gonzalez, Jesus Gonzalez, Sr., and Rene Elizondo for Relief
             from the Automatic Stay Pursuant to Section 362(d) of the Bankruptcy Code (D.I.
             135, Filed 4/23/19); and

      c)     Certificate of Counsel Regarding Order Approving Stipulation between
             Debtors and (I) Ivy Gonzalez, on behalf of M.R.G. and M.N.G., Minor
             Children, and the Estate of Jesus Gonzalez, Jr., (II) Amy and Jesus
             Gonzalez, Sr., and (III) Rene Elizondo Modifying Automatic Stay (D.I. 195,
             Filed 5/6/19).

      Status: A certificate of counsel resolving this matter has been filed. No hearing is
      necessary.

22.   Second Motion of Ivy Gonzalez, on Behalf of M.R. Gonzalez, M.N. Gonzalez, Minor
      Children, the Estate of Jesus Gonzalez, Jr., Amy Gonzalez, Jesus Gonzalez, Sr., and Rene
      Elizondo for Relief from the Automatic Stay Pursuant to Section 362(d) of the
      Bankruptcy Code (D.I. 116, Filed 4/18/19).

      Objection Deadline: April 30, 2019 at 4:00 p.m. (ET).

      Responses Received:


                                            -13-
     Case 19-10702-MFW       Doc 196       Filed 05/06/19   Page 14 of 15




a)     Debtors’ Limited Objection to Motions for Relief from Automatic Stay Pursuant
       to Section 362(d) of the Bankruptcy Code [D.I. 113 & 116] (D.I. 166, Filed
       4/30/19).

Related Pleadings:

a)     Certificate of Counsel Regarding Order Approving Stipulation between
       Debtors and (I) Ivy Gonzalez, on behalf of M.R.G. and M.N.G., Minor
       Children, and the Estate of Jesus Gonzalez, Jr., (II) Amy and Jesus
       Gonzalez, Sr., and (III) Rene Elizondo Modifying Automatic Stay (D.I. 195,
       Filed 5/6/19).

Status: A certificate of counsel resolving this matter has been filed. No hearing is
necessary.




                                    -14-
          Case 19-10702-MFW   Doc 196       Filed 05/06/19    Page 15 of 15



Dated: May 6, 2019        MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware
                          /s/     Joseph C. Barsalona II
                          Robert J. Dehney (No. 3578)
                          Andrew R. Remming (No. 5120)
                          Joseph C. Barsalona II (No. 6102)
                          Eric W. Moats (No. 6441)
                          1201 N. Market St., 16th Floor
                          PO Box 1347
                          Wilmington, DE 19899-1347
                          Telephone: (302) 658-9200
                          Facsimile: (302) 658-3989
                          rdehney@mnat.com
                          aremming@mnat.com
                          jbarsalona@mnat.com
                          emoats@mnat.com

                          - and -

                          DAVIS POLK & WARDWELL LLP
                          Marshall S. Huebner (pro hac vice pending)
                          Darren S. Klein (pro hac vice pending)
                          Steven Z. Szanzer (pro hac vice pending)
                          Benjamin M. Schak (pro hac vice pending)
                          450 Lexington Avenue
                          New York, New York 10017
                          Tel.: (212) 450-4000
                          Fax: (212) 701-5800
                          marshall.huebner@davispolk.com
                          darren.klein@davispolk.com
                          steven.szanzer@davispolk.com
                          benjamin.schak@davispolk.com

                          Counsel for Debtors and Debtors in Possession




                                     -15-
